Your Excellency Mr. Volkan Bozkir, President of the United Nations General Assembly at its seventy-fifth session,
Your Excellencies, Heads of State and Government,
Majesties,
Mr. Antonio Guterres, Secretary-General of the United Nations,
Dear colleagues, distinguished delegates, ladies and gentlemen, all protocol observed,
At the outset, I would like first and foremost to thank Almighty God, who has enabled us to come together to debate the issues that are dear to our hearts on behalf of humankind.
Of course, we would have liked this debate, which coincides with the seventy-fifth anniversary of the creation of our Organization, to take place in the General Assembly Hall as is customary, but alas — the COVID-19 pandemic, which has hit all the nations of the world head-on, requires us to meet virtually.
We express our hope that the next sessions will be held under better circumstances, once we have overcome this health crisis that spares no one.
Allow me, then, to express my warm congratulations to His Excellency Mr. Volkan Bozkir of the Republic of Turkey on his brilliant election as President of the United Nations General Assembly at its seventy-fifth session.
His great qualities and talents are certainly a guarantee for the success of the work of this session. Indeed, the central theme of this year’s General Assembly has been well thought-out, namely “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”.
Naturally, you can count on Burundi’s full cooperation in the accomplishment of your noble and exhilarating mission.
At the same time, I would like to pay a well-deserved tribute to your predecessor, Mr. Tijjani Muhammad-Bande, not only for his admirable professional and personal qualities, but also for the exceptionally professional manner in which he presided over the seventy-fourth session, which we have just successfully concluded in a particularly difficult context marked by the COVID-19 crisis.
I take this opportunity to present, on behalf of the Burundian people, my deepest condolences and solidarity to the nations that have lost citizens as a result of the COVID-19 pandemic. This indiscriminate pandemic has highlighted the importance of multilateralism, international solidarity and cooperation in the management of global crises and paradoxes.
Furthermore, allow me to commend the remarkable work of the Secretary- General, Mr. Antonio Guterres, and his ongoing courageous action to reform our common Organization in order to increase its efficiency and credibility and bring it closer to the citizens of the world, without any discrimination. Burundi reiterates its full support and cooperation in that regard.
Mr. President, in terms of domestic policy, Burundi is well advanced in its process of consolidating peace and democracy, despite the challenges facing my country.
Indeed, Burundi held general elections between May and August. All of those elections were fair, free, democratic, transparent, peaceful and financed entirely by Burundian taxpayers’ own resources.
The full financing of the electoral process from national resources is a testimony to the will of the Burundian people to definitively take ownership of the political, administrative and economic governance system of our country without external interference.
Now that all the foundations for a strengthened democracy are in place, all that remains is to get down to the work of development — the linchpin in the fight against poverty.
We are aware that this struggle will require wisdom, bravery, courage, perseverance and a high sense of patriotism and love of work. Together, in unity, we will succeed.
With regard to the security situation, I am pleased to inform you that the situation in Burundi is stable, calm and fully under control throughout the country.
With regard to the humanitarian situation, we welcome the massive and voluntary return of Burundian refugees who had fled the country following the events that plunged Burundi into deep mourning.
In addition to several thousands of Burundians who are returning on their own without UNHCR assistance, between 1 August 2017 and 31 August 2020, 92,285 refugees have been voluntarily repatriated to Burundi from Tanzania, but also from Kenya, Rwanda, the Democratic Republic of the Congo and Uganda.
This massive voluntary return movement is a clear manifestation of the return of peace, tranquillity, confidence and stability in the country.
At the diplomatic level, our ambition is to build friendly relations and strengthen cooperation based on the principle of mutual respect and the sovereign equality of States. The tendency of some States to use both subtle and illegal means to manipulate geopolitics in the countries of the South and their power to supplant the international community to oppress other countries by imposing unilateral coercive measures in violation of the principles of the Charter of the United Nations must stop. Burundi is an advocate for multilateralism whereby every country, regardless of its size and level of development, has a role to play in addressing humankind’s many shared challenges.
In that regard, Burundi remains open to cooperating with countries and international organizations that seek to further develop mutually beneficial and respectful cooperative relations.
We therefore firmly condemn the unjustified political and diplomatic aggression against Burundi and its people by foreign Governments, some of which were known to have attempted regime change in 2015 through unconstitutional means. Power diplomacy must give way to mutually beneficial and respectful cooperation.
While the nature of relations between Africa and countries with a colonial past should be redefined in order to transform the painful history of colonization into opportunities through mutually beneficial cooperation, we cannot lose sight of the fact that the conquests to enslave Africa and the strong resistance of the peoples of Africa to defend themselves against invasions and free themselves from the colonial yoke have claimed millions of lives in Africa and left deep wounds that remain unhealed.
With regard to Burundi’s presence on the Security Council’s agenda, we have always said that Burundi is unfairly included on the Security Council’s agenda for political reasons and the self-interests of certain Powers, which have nothing to do with the welfare of the Burundian people who in no way whatsoever pose a threat to international peace and security.
That acts as a destabilizing factor for our country instead of promoting peace and tranquillity.
We therefore reiterate our legitimate call for the immediate removal of Burundi from the Security Council’s agenda so that it can use its precious time to address socioeconomic development and support national efforts to implement its national development plan for the period from 2018 to 2027 and the Sustainable Development Goals (SDGs) of the 2030 Agenda for Sustainable Development.
Concerning the implementation of the 2030 Agenda, in addition to the integration and alignment of SDGs with the 2018-2027 national development plan, the Government of the Republic of Burundi has highlighted several priorities that require immediate and special attention. They are the fight against poverty, promoting good governance, public health, agriculture and animal husbandry, environmental protection, human capital development, countering youth unemployment and free health care for retirees. In the area of good governance, the Government is implementing a zero-tolerance policy on corruption, social injustice and the misappropriation and wasteful use of State assets, and a policy of best practices in managing State employees.
Like other countries committed to sustainable development, Burundi has taken every measure needed to produce a regular follow-up report on the implementation of the SDGs and the national development plan.
In order to share its experiences on the road it has travelled in implementing the SDGs, its successes, current and emerging challenges and lessons learned, Burundi has submitted to the voluntary national review mechanism in 2020. We remain convinced that, in order for the SDGs, which we all adopted in 2015 to become a reality, we require additional commitment, initiative, effort and, above all, resources.
Mr. President, with regard to global challenges, this session is an excellent opportunity for Member States to reflect on how the Organization must face new emerging challenges. More than ever, the world we live in today requires a consensus approach to addressing major challenges, such as climate change, terrorism, the peaceful settlement of conflicts, the reform of the Security-Council, migration and the management of health crises.
With regard to climate, it is necessary to recall that the planet, on which we live and will live for generations to come, is facing a crisis that is worsening by the day with the dramatic rise of climate sceptics. The climate crisis is putting decades of progress at risk and is jeopardizing all the projects we have undertaken to bring about inclusive and sustainable development, while, at the same time, the clock continues click without waiting for us to act.
Accordingly, in order to contribute to restoring the environment and the improving the country’s environmental, social and economic situation, in November 2017 the Government of the Republic of Burundi launched the Ewe Burundi Urambaye project to significantly reduce the effects of deforestation.
Concerning the fight against terrorism, while we strongly condemn terrorism in all its forms, my country, Burundi, believes that terrorism cannot and should not be associated with any religion, nationality, civilization or ethnicity. It is a borderless threat that requires a global solution by unconditionally tackling the root causes of this evil of our time.
As it is aware of the magnitude of terrorism today, my country, Burundi, will continue to make substantial contributions to combating terrorism in Somalia, where my country has deployed more than 5,000 troops and United Nations peacekeeping operations, as well as in the Central African Republic, where Burundi has a military battalion, which is doing excellent work.
With regard to the process of regional integration, we welcome the commendable initiative to establish the African Continental Free Trade Area (AfCFTA), which will allow for the free movement of goods and people on the Continent. There is no doubt that the African Continental Free Trade Area represents a genuine opportunity to stimulate growth, reduce poverty and broaden economic inclusion in Africa.
Concerning the subject of the reform of the Security Council, which has been under negotiations for more than a quarter of a century, my country, Burundi, remains firmly committed to the Common African Position, as contained in the Ezulwini Consensus and the Sirte Declaration. The Common African Position aims to correct the flagrant injustice committed against Africa, which is the only continent not represented on the Security Council in the category of permanent membership, and which is also underrepresented in the non-permanent category.
With regard to the COVID-19 pandemic, it has led to an unprecedented global crisis, which has literally claimed hundreds of thousands of lives, affected millions of people and threatens to erode before our eyes all the progress already made in the implementation of the Sustainable Development Goals of the 2030 Agenda for Sustainable Development and those of Agenda 2063 of the African Union.
The pandemic has exposed the vulnerabilities of today’s world and highlighted the broad divides in national and global development efforts, such as high levels of poverty and inequality, raging climate change and the continued discrimination of the elderly, poor communities, women and girls, all of which erode social cohesion.
All these challenges can only be met through international solidarity, cooperation and the promotion of multilateralism, based on the rule of international law.
Mr. President, in conclusion, my country, Burundi, has never stopped believing in international solidarity, multilateralism and the rejection of power diplomacy. Blessed with that belief, my country Burundi reaffirms its commitment to fully participate in building a world order based on the rule of law, which is peaceful, equitable, prosperous and respectful of the principles of the Charter of the United Nations.
I thank everyone for their kind attention. May God bless everyone!